Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 19, 2021

The Court of Appeals hereby passes the following order:

A21A1616. EDWARD TYRONE RIDLEY v. ARTHUR PARKER et al.

      The trial court entered an order denying prison inmate Edward Tyrone Ridley’s
petition for an emergency writ of mandamus. Ridley then filed a notice of appeal to
this Court. We, however, lack jurisdiction.
      While judgments and orders granting or refusing to grant mandamus relief are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Brock v. Hardman, 303 Ga. 729, 731
(2) (814 SE2d 736) (2018). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Res., 221 Ga. App. 257, 257 (471 SE2d 60)
(1996). Ridley was thus not entitled to file this direct appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/19/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.